UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 IN RE:
                                                  MDL No. 2542
 KEURIG GREEN MOUNTAIN SINGLE-
 SERVE COFFEE ANTITRUST                           Master Docket No. 1:14-md-02542 (VSB) (SLC)
 LITIGATION

 This Document Relates to
 Case No. 1:14-cv-00905 (VSB) (SLC)




           NOTICE OF DEFENDANT KEURIG GREEN MOUNTAIN, INC.’S
               MOTION TO AMEND ITS ANSWER AND DEFENSES

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,

Declaration of C. Lawrence Malm and all exhibits thereto, and all prior proceedings in this

multidistrict litigation, Defendant Keurig Green Mountain, Inc. (“Keurig”) will move this Court,

before The Honorable Vernon S. Broderick, United States District Judge, at the Thurgood

Marshall United States Courthouse, Courtroom 518, 40 Foley Square, New York, New York, as

soon as counsel may be heard, pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure,

to amend Keurig’s Answer and Defenses to the Amended and Supplemental Complaint filed by

TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm Foods, Inc., and for such other relief

as this Court deems just and proper.
Dated: May 18, 2020


                      Respectfully submitted,



                      CLEARY GOTTLIEB STEEN & HAMILTON LLP

                          By: /s/ Lev L. Dassin
                              Lev L. Dassin
                              Rahul Mukhi
                              One Liberty Plaza
                              New York, NY 10006
                              Telephone: (212) 225-2000
                              ldassin@cgsh.com
                              rmukhi@cgsh.com

                               George S. Cary
                               Leah Brannon
                               Carl Lawrence Malm
                               2112 Pennsylvania Avenue, NW
                               Washington, D.C. 20037
                               Telephone: (202) 974-1500
                               gcary@cgsh.com
                               lbrannon@cgsh.com
                               lmalm@cgsh.com

                      BUCHANAN INGERSOLL & ROONEY PC

                          By: /s/ Wendelynne J. Newton
                              Wendelynne J. Newton
                              Mackenzie A. Baird
                              Union Trust Building
                              501 Grant Street, Suite 200
                              Pittsburgh, PA 15219
                              Telephone: (412) 562-8932
                              wendelynne.newton@bipc.com
                              mackenzie.baird@bipc.com

                               Attorneys for Defendant Keurig Green
                               Mountain, Inc., f/k/a Green Mountain Coffee
                               Roasters, Inc., and as successor to Keurig,
                               Incorporated




                          2
